Opinion,
Me. Justice Geeen
The first section of the act of June 3, 1887, P. L. 332, pro*450vides that “ every married woman shall have the same right to acquire, hold, possess, improve, control, use, or dispose of her property, real and personal, in possession and expectancy, in the same manner as if she were a feme-sole, without the intervention of any trustee, and with all the rights and liabilities incident thereto except as herein provided, as if she were not married.” That this law gives to married women the right to sell their real estate with the same effect as if they were femessole, except with the restriction contained in the proviso clause of the section requiring the husband to join in the deed, cannot be doubted. The case of Real Estate Inv. Co. v. Roop, 132 Pa. 496, decides that general contracting power was not given to married women by the act of 1887, and therefore she could not confess a judgment for borrowed money. But that case did not raise any question as to the right of a married woman to dispose of her land, and therefore it is not applicable to the question raised here.
The claim of the plaintiff is based upon a contract alleged by him to have been made with the husband of Mrs. Swan, by her authority, and ratified by her after full knowledge of its terms and conditions, by which he was engaged to sell certain land of Mrs. Swan upon certain terms as to his compensation. The plaintiff testified fully as to the contract, and its ratification by Mrs. Swan, and gave corroborating testimony by the purchaser and others. Both of the defendants denied the making of such a contract, and its ratification by Mrs. Swan, and this raised a question of fact which was very carefully and patiently submitted to the jury by the learned court below, and the jury found a verdict for the plaintiff for the full amount of his claim. The verdict accredited the witnesses for the plaintiff, and discredited the witnesses for the defence; and, as that is •a function which it is the exclusive province of the jury to administer, the courts are bound by their action. There was sufficient testimony to support the verdict, and therefore we cannot sustain the only assignment of error that is brought before us.
The question whether .the defendant Mrs. Swan, as a married woman, had the lawful power to make a contract for the sale of her real estate by an agent, seems to be included in the question whether she could sell her land at all. We are clear *451that she could sell her land of her own volition, and it seems to us she could therefore lawfully employ an agent to sell it for her. Her power to sell is as large as if she were a femesole, and of course if she were a feme-Sole she would have the power to employ an agent to make the sale. The act not only gives her the “ right to acquire, hold, possess, improve, control, use, or dispose of her property, real and personal, in the same manner as if she were a feme-sole,” but also “ all the rights and liabilities incident thereto, .... as if she were not married.” We cannot hold that she has hot the power to sell her land as if she were unmarried, without refusing to enforce the plain meaning and intent of the act of 1887, and that we have neither the right nor the desire to do.
Judgment affirmed.